Citation Nr: 0030561	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  98-03 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent for gastritis 
with reflux. 


REPRESENTATION

Appellant represented by:  American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
February 1972.

This matter arises from a September 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky which was appealed to the Board of 
Veterans' Appeals (Board).  The Board denied the claim in 
January 1999 and the veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  The Court vacated the Board's decision and remanded 
the case for further development and readjudication of the 
claim consistent with considerations discussed in the Order 
dated May 15, 2000. 


REMAND

The veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
and, as such, the VA must consider "all of the evidence of 
record from the time of the veteran's application" in 
assigning a rating, because separate ratings may be assigned 
for separate time periods based upon the facts found during 
the time period in question.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In addition, the Court has referenced the 
veteran's assertions that he has relevant private medical 
records that have not been obtained, and, that his gastric 
condition has worsened since his original claim for service 
connection.  Moreover, the veteran's last VA examination was 
conducted in May 1997, more than 3 years ago.  The Court has 
held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining adequate VA examination.  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

Therefore, in view of the need for additional development and 
in compliance with the Court Order, this case is remanded for 
the following actions:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses and dates of treatment of any 
private, state or VA health care 
providers who have treated him for any 
gastrointestinal complaints.  He should 
be requested to sign the appropriate 
releases.  Thereafter, the RO is to make 
an effort to obtain those records.  Any 
records received should be associated 
with the claims folder.  With regard to 
Dr. Borders, the RO should advise the 
veteran that efforts to obtain records 
from him were unsuccessful and the 
veteran should provide additional 
information regarding dates of treatment.  

2.  The RO should also obtain any 
pertinent VA medical records not 
currently associated with the claims file 
from February 1998 to present.  

3.  The RO should thereafter schedule the 
veteran for a VA gastrointestinal 
examination to determine the current 
severity of his service-connected 
gastritis with reflux.  The claims folder 
must be made available to the physician 
for review in conjunction with the 
examination.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

4.  When the development requested above 
has been completed, the RO should 
adjudicate the issue of an increased 
rating for gastritis with reflux, mindful 
of the possibility of "staged ratings" 
in consideration of Fenderson v. West, 12 
Vet. App. 119 (1999).  If the claim is 
denied, the RO should furnish the veteran 
and his representative with a 
supplemental statement of the case and 
they should be given the opportunity to 
respond thereto before the case is 
returned to the Board for appellate 
review. 

The purpose of this remand is to obtain relevant medical 
evidence and to comply with the Court's Order of May 15, 
2000.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

 


		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


